Exhibit 10.1

 



General Release.

 

For and in consideration of US$14,200 paid by Songbird Development Inc., a
Nevada corporation (the “Company”), the undersigned, individually and in his
capacity as a former officer, director, shareholder, creditor, or employee of or
consultant to the Seller, on behalf of himself, or anyone claiming through him,
irrevocably and unconditionally releases, acquits, and forever discharges the
Company, its parent corporation, subsidiaries, divisions, predecessors,
successors, affiliates, and assigns, as well as their past and present officers,
directors, employees, shareholders, trustees, joint venturers, partners, and
anyone claiming through them (collectively referred to as “Releasees”), in their
individual and/or corporate capacities, from any and all claims, liabilities,
promises, actions, damages, debts, and the like, known or unknown, which the
undersigned ever had against any of the Releasees arising out of or relating to
the undersigned’s employment the Company, service as an officer or director of
the Company, creditor of the Company, as a shareholder of the Company, or
otherwise, and hereby covenants not to assert such claims against any Releasee
through a lawsuit, an administrative proceeding or otherwise.

 

Prior to executing this General Release, the undersigned has consulted with, or
has been advised by the Company to consult with, legal counsel.

 

In witness whereof, the undersigned has executed this General Release of his own
free will, this 22th day of October 2014.

 

 

  /s/ Igor Kaspruk   Igor Kaspruk

 

